

EXHIBIT 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) has been made
and entered into as of the 8th day of July, 2008, between CHATTEM, INC., a
Tennessee corporation (“Company”) and ZAN GUERRY (“Executive”).


WITNESSETH


WHEREAS, the Executive currently serves as a key employee of the Company and his
services and knowledge with respect to the Company and its business strategies
and operations are critical to maintaining the Company’s position in its
industry against its competitors;


WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders to secure the Executive’s
continued services, and in the event of his departure, the Executive’s agreement
to not compete with the Company for a period sufficient to allow stability  to
the Company in its business strategies and operations.


WHEREAS, the Company and the Executive previously entered into an Employment
Agreement dated August 1, 2000;


WHEREAS, the Company desires to amend and restate the Employment Agreement to
ensure compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, and to make certain other beneficial changes; and


WHEREAS, the Executive is willing to agree to the changes set forth herein in
exchange for the specified additional benefits provided hereunder.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Company and Executive agree as follows:


1.    Stated Term.  This Employment Agreement shall be deemed to have commenced
on August 1, 2000, and unless it is terminated earlier in the manner provided
below in this Agreement, shall continue for a term of three years and upon each
anniversary date of this Agreement shall be deemed to automatically renew for a
new three year term from such anniversary date.  Not later than each anniversary
date of this Agreement, either party shall have the right to provide written
notice of their intention to have the Agreement expire at the end of the
then-pending three year term period without automatic renewal.


2.    Duties.  During the term of employment set forth in this Agreement,
Company shall employ Executive, and Executive shall serve, as Chairman of the
Board and
 
1

--------------------------------------------------------------------------------


Chief Executive Officer, or in such other similar positions as may be assigned
by the Company’s Board of Directors.  Executive shall perform faithfully the
duties assigned to Executive by the Board of Directors of Company pursuant to
this Agreement to the best of Executive’s ability and shall devote substantially
all of Executive’s busi­ness time and attention to Company’s business.


3.    Salary.  Company shall pay to Executive a salary at the rate of $_________
per annum in equal monthly installments or on whatever basis the Company pays
other executives.  The Compensation Committee of the Board of Directors of the
Company shall at least annually evaluate and establish a base salary for
Executive for the upcoming year in an amount determined to be appropriate by the
Compensation Committee.


4.    Incentive Compensation.  Executive shall be entitled to participate in the
Company’s annual incentive compensation plan and any other plans subsequently
adopted by the Company and shall be eligible to receive grants of stock options
pursuant to the terms of the Company’s stock option plans established for its
executives as approved by the Compensation Committee of the Board of Directors
from time to time.


5.    Withholding of Taxes.  Any payments to Executive, to the estate of
Executive, or to the designated beneficiary or beneficiaries of Executive
pursuant to the terms of this Agreement shall be reduced by such amounts as are
required to be withheld under all present and future federal, state and local
tax laws and regulations and other laws and regulations.


6.    Benefits.  During the term of employment hereunder, Executive shall be
entitled, to the extent Executive is otherwise eligible, to participate fully in
all benefits provided by Company for its employees generally, including, but not
limited to, any retirement plans, life, health, and long-term disability
insurance maintained from time to time by Company.  Executive shall
also  receive an allowance for the use of an automobile for the duration of this
Agreement and such other perquisites as may be established by the Company from
time to time for its executives.


7.    Expense Allowance.  Executive is authorized to incur, or to cause Company
to incur, reasonable expenses in connection with the performance of Executive’s
duties hereunder.  Company shall reimburse Executive for all such expenses upon
the presentation by Executive from time to time of an item­ized account of such
expenditures.


8.    Vacation.  Executive shall be entitled to paid vacation days each year in
such amounts as may be permitted under the Company’s vacation policies
generally.  The timing of Executive’s vacation shall be scheduled in a
reason­able manner by Company and the Executive.


9.    Termination Before Expiration of Stated Term.  The Executive’s employment
pursuant to this Agreement shall terminate prior to the expiration of its stated
term upon the first to occur of the following:


2

--------------------------------------------------------------------------------


(a)           The voluntary resignation of Executive.


(b)           Executive’s death.


(c)           Executive’s permanent disability.  The term “permanent disability”
shall mean physical or mental incapacity of a nature which has prevented or will
prevent Executive, in the sole judgment of the Board of Directors of the
Company, from performing on a full-time basis each of the material duties of
Executive for a period of 12 consecutive weeks or 24 weeks within any period of
12 consecutive months.


(d)           Executive’s employment being terminated by Company for
cause.  Termination “for cause” shall be limited solely to termination because
of Executive’s indictment or conviction for a felony or other crime involving
substantial moral turpitude, alcoholism, drug addiction or the gross, active
misfeasance of the Executive with regard to his duties with the
Company.  Termination for cause shall occur immediately upon delivery to
Executive of a notice of such action by Company, which notice shall specify the
ground for such termination.


(e)           Executive’s employment being terminated by Company without
cause.  Termination “without cause” shall mean termination of employment on any
basis other than by expiration of the stated term, voluntary resignation, death,
permanent disability, or termination for cause, provided that, voluntary
resignation when the Company constructively discharges the Executive shall also
be deemed termination without cause. “Constructively Discharges” shall mean
changes the location of Executive’s principal place of employment from
Chattanooga, Tennessee, or reduces the Executive’s status, duties,
responsibilities or direct or indirect compensation, (including future increases
commensurate with those given other managers of the Company), or so alters the
style or philosophy of the conduct of the Company’s business, in the opinion of
the Executive, as to cause it to be undesirable to the Executive to remain in
the employ of the Company.


10.    Duties of Executive on Termination.  Upon the termination of his
employment under this Agreement, Executive shall immediately return any and all
property of Company in the possession of Executive, including, without
limita­tion, all documents, contracts, financial information and records.


11.    Compensation Payable to Executive on Termination.  The rights of
Executive to compensation upon termination of employment are as follows:


(a)           In the case of the expiration of the stated term of the Agreement,
Company shall pay to Executive any salary and bonus accrued to the date of
expiration of the Agreement.


(b)           In the case of the death of Executive, Company shall pay to
Executive’s beneficiary or beneficiaries designated in writing to Company, or to
Executive’s estate in the absence or lapse of such designation, the salary, as
in effect at the date of
 
3

--------------------------------------------------------------------------------


Executive’s death, through the last day of the month in which death occurred and
any accrued bonus as of the last day of the month in which death occurred.


(c)           In the case of the permanent disability of Executive, Company
shall pay to Executive the salary, as in effect at the date of Executive’s
permanent disability, through the last day of the month in which such permanent
disability is determined and any accrued bonus as of the last day of the month
in which such permanent disability occurred.


(d)           If Executive’s employment is terminated for cause, Company’s only
obligation to Executive shall be payment of the salary accrued on the date on
which such termination occurs.


(e)           If Executive’s employment is terminated as a result of a voluntary
resignation, Executive shall be entitled to continuing monthly payments of 75
percent of Executive’s monthly base salary at the time of termination payable
during the period of non-competition provided in Section 13 below.


(f)           If Executive’s employment is terminated without cause, including
voluntary resignation when the Company constructively discharges the Executive,
the Executive shall be entitled to receive (i) continuing monthly payments equal
to 75 percent of Executive’s monthly base salary at the time of termination
payable during the period of non-competition provided in Section 13 below, and
(ii) a lump sum payment equal to 25 percent of the Executive’s monthly base
salary at the time of termination multiplied by the number of months remaining
under the three year term of the Agreement as liquidated damages for the early
termination of this Agreement, provided, however, that such amount shall be
proportionately refunded to the Company by the Executive to the extent the
Executive is successful during the remainder of the stated term of the Agreement
in securing employment in a comparable executive position with another employer
in Chattanooga, Tennessee, with a base salary at least equal to the base salary
of Executive upon termination of employment.  In addition, the Company shall
continue to provide the health, medical and life insurance benefits as set forth
in Section 12 below.


(g)           Notwithstanding the foregoing subsections (e) and (f), in the
event the Executive is a “specified employee” within the meaning of Section 409A
of the Code and the regulations thereunder as of the date of termination of
employment, the severance payments under subsections (e) or (f), as the case may
be, shall accrue during the first six (6) months after the date of termination
of employment and be paid on the first day of the seventh (7th) month after the
date of termination of employment as required by Section 409A, or, if earlier,
the date of death of the Executive.  Thereafter, subsequent severance payments
shall be made in the time and manner set forth in subsection (e) or (f).


12.    Continuation of Benefits.  If the Executive’s employment is terminated as
set forth in Section 11(f) above, the Company shall continue to provide health,
medical and life insurance in accordance with the following rules:


4

--------------------------------------------------------------------------------


A.           General Rule.  If Executive’s employment is terminated as set forth
in Section 11(f) above and Executive timely elects COBRA coverage under the
provisions of Section 4980B of the Code in connection with Executive’s
termination of employment, the Company shall reimburse Executive for the COBRA
coverage premiums Executive pays each month to purchase such coverage from the
Company for Executive and, if so elected, for Executive’s eligible dependents,
and the reimbursement for one month shall be made no later than the end of the
immediately following month; provided, however, such reimbursement shall be made
for no more than the greater of (1) the balance of the remaining term of
employment under this Agreement, or (2) 24 months, of COBRA coverage (the
“Coverage Period”).


B.           Special Rules.


(i).           COBRA Coverage Expires.  If Executive’s COBRA coverage expires in
less than the Coverage Period and Executive elects before the expiration of such
COBRA coverage to continue to purchase from the Company coverage identical to
COBRA coverage under this Section 12.B(i) at 100% of the then COBRA coverage
premium, Executive may purchase such coverage until the total number of months
of coverage Executive has purchased under Section 12.A and  this Section 12.B(i)
equals the Coverage Period.  The Company shall reimburse Executive for such
premiums, and the reimbursement for premiums paid for one month shall be made no
later than the end of the following month.


(ii).           Additional Coverage.  If Executive elects before the expiration
of Executive’s coverage under Section 12.A or Section 12.B(i), whichever comes
last, to continue to purchase from the Company coverage identical to COBRA
coverage under this Section 12.B(ii), Executive may purchase such coverage at
Executive’s expense at 100% of the then COBRA coverage premium for a period
which shall not exceed 18 additional months, provided Executive pays such
premiums at the same time and in the same manner as the Company then requires
for premium payments to purchase COBRA coverage.


C.           Life Insurance.  In addition, if Executive’s employment is
terminated as set forth in Section 11(f) above, the Company shall reimburse
Executive for life insurance premiums Executive pays each month to purchase life
insurance coverage at substantially the same level of benefits as the Executive
has at the date of termination of employment, and the reimbursement for one
month shall be made no later than the end of the immediately following
month.  Such payments shall continue through the greater of (1) the balance of
the remaining term of employment under this Agreement, or (2) 24
months.  Notwithstanding the foregoing, in the event the Executive is a
“specified employee” within the meaning of Section 409A of the Code and the
regulations thereunder as of the date of termination of employment, the
reimbursements under this subsection 12C shall accrue during the first six (6)
months after the date of termination of employment and be paid on the first day
of the seventh (7th) month after the date of termination of employment as
required by Section 409A, or, if earlier, the date of death of the
Executive.  Thereafter, subsequent reimbursements shall be made in the time and
manner set forth in this subsection 12C.


5

--------------------------------------------------------------------------------


13.    Non-Compete.  Executive covenants and agrees that Executive will not, at
any time during the term of this Agreement and, in the event of termination for
cause, termination upon voluntary resignation, or termination without cause, for
a period of 18 months following such termination of employment, accept
compensation or anything of value from, nor offer or provide any services,
including consulting services, to any person, company, partnership, joint
venture or other entity in a capacity involving, in whole or in part,
over-the-counter drugs, functional toiletries or dietary supplements which are
competitive with the products of Company marketed and sold during the term of
this Agreement up through the date of termination of employment with annual
sales for the Company’s most recently completed fiscal year in excess of $10
million. This provision applies only to entities selling the above specified
products in competition with the Company through food, drug or mass merchandiser
channels of distribution in the United States.


14.    Confidentiality Obligations.  The Executive agrees to maintain all
confidential information and trade secrets obtained during the course of his
employment with the Company as confidential and to disclose the same to no one,
other than in the furtherance of the Company’s business in the normal course or
to a fellow employee with a reasonable need to know, unless the Executive can
demonstrate by documentary evidence that such information was (1) known to him
prior to his employment with the Company; (2) subsequently became part of the
public domain through no fault of his own; or (3) was subsequently disclosed to
him by a third party not in violation of any obligation of confidentiality and
non-use with the Company.  The Executive agrees to maintain such confidential
information and trade secrets as confidential during the term of this Agreement
and, for confidential information for a period of 18 months thereafter and, for
trade secrets for so long as the information remains a trade secret.  It is
agreed that, for purposes of this Agreement, the term “confidential information”
shall mean any and all information relative to the Company which is unpublished
or not readily available to the general public, and the term “trade secrets”
means information, without regard to form, that derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, persons other than the Company who can
obtain economic value from its disclosure or use, and is the subject of efforts
by the Company that are reasonable under the circumstances to maintain its
secrecy.


15.    Injunction.  Executive expressly recognizes that any breach of the
provisions of this Agreement is likely to result in irreparable injury to
Company and that monetary damages may not adequately compensate Company for such
breach.  Therefore, Executive agrees that Company shall be entitled, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction not only to obtain damages for any breach of this Agreement, but
also to enforce the specific performance of this Agreement by Executive and to
enjoin Executive from activities in violation of this Agreement.  Further,
Executive agrees that any breach of the provisions of this Agreement shall
automatically toll and suspend the period of restraint for the amount of time
that the breach continues.


6

--------------------------------------------------------------------------------


16.    Attorney Fees and Other Costs.  If any legal action or other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any provision
of this Agree­ment, Company shall be entitled to recover reasonable attorney
fees as well as court costs and all expenses not taxable as court costs.  This
remedy shall include, without limitation, all such fees, costs and expenses
incident to appeals.


17.    No Waiver of Breaches.  The failure of a party to require the performance
of a provision of this Agreement shall not constitute a waiver of a subsequent
breach or nullify the effect of such provision.


18.    Governing Law.  This Agreement shall be construed in accordance with the
laws of Tennessee.  Executive and the Company agree that any proceeding arising
out of or in connection with this Agreement may be brought in the courts of
Hamilton County, Tennessee, and Executive and the Company waive, to the fullest
extent permitted by applicable law, any objection either may have to the
appropriate venue of such court in any such proceeding.


19.    Notices.  Any notice required or permitted herein shall be in writing and
shall be mailed, postage prepaid, or sent by overnight courier, properly
addressed to the other party at the address set forth below, subject to change
by written notice of either party to the other:






Company:


Chattem, Inc.
1715 West 38th Street
Chattanooga, TN 37409
Attention:  President


Executive:


Mr. Zan Guerry
503 Holly Hill Road
Lookout Mountain TN  37350


Any notice shall be considered given when deposited in the U.S. Mail or
delivered to an overnight courier.


20.    Survival of Obligations.  All covenants, agreements, represen­tations and
warranties made herein or otherwise made in writing by either party to this
Agreement shall survive the execution and delivery of this Agreement and the
performance of the servic­es contemplated hereby.


7

--------------------------------------------------------------------------------


21.    Severability.  If any one or more of the provi­sions contained in this
Agreement shall for any reason be held to be excessively broad as to time,
duration, geographical scope, activity or subject, it shall be construed, by
limiting and reducing it, so as to be enforceable to the extent compati­ble with
the applicable law as it shall then appear.  If, more­over, any one or more of
the provisions contained in this Agree­ment shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been con­tained therein.


22.    Entire Agreement.  This Agreement and the Severance Agreement dated
simultaneously herewith constitute the full and complete understanding and
agreement of the parties with respect to the employment of Executive by Company
and supersede all prior understandings and agreements regarding Executive’s
employment.  This Agreement may be modified only by a written instrument
executed by both parties.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




 

 
CHATTEM, INC.


By:___________________________
Title:__________________________




______________________________
Zan Guerry 

 
 
 
8

--------------------------------------------------------------------------------

